EXHIBIT 10.1

 

AMENDMENT NO. 1 TO

 

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 to the Employment Agreement (this "Amendment"), dated and
effective as of July 24, 2015, is made by and among General Employment
Enterprises Inc., an Illinois corporation (the "Company"), and Andrew J.
Norstrud, an individual whose address is 15837 Trackside Drive, Odessa, Florida
33556 (the "Executive"). Any capitalized term not defined herein shall have the
meaning for such term specified in the Employment Agreement (as defined below).

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of March 29, 2013 (the "Employment Agreement"); and

 

WHEREAS, the Company and the Executive wish to amend the Employment Agreement on
the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1. Section 4 of the Employment Agreement is hereby amended in its entirety to
read as follows:

 

"4. Term. The initial term of employment of Executive by the Company pursuant to
this Agreement shall be for the period (the "Initial Term") commencing on March
29, 2013, and terminating on March 29, 2017, or such earlier date that
Executive's employment is terminated in accordance with the provisions of this
Agreement. The Initial Term automatically shall be extended for successive
additional one year periods (each, an "Extended Term") unless written notice is
given by either party to the other party no later than 90 days prior to the
expiration of the Initial Term or any Extended Term (The Initial Term, together
with each and any Extended Term, is sometimes hereinafter called the "Employment
Period"), or such earlier date that Executive's employment is terminated in
accordance with the provisions of this Agreement".

 

2. Except as specifically amended hereby, the Employment Agreement shall
continue in full force and effect unmodified and the parties hereby reaffirm the
same.

 

3. This Amendment shall be construed in accordance with and governed by the laws
of the State of Florida, without giving effect to the conflict of laws
principles thereof.

 

4. This Amendment may be signed in any number of counterparts, each of which
shall be an original and all of which shall be deemed to be one and the same
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument. A facsimile signature shall be deemed to be an
original signature for purposes of this Amendment.

 

[Remainder of page intentionally left blank]

 



  1

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 



 

General Employment Enterprises, Inc.

 

        By: /s/ Derek Dewan

 

 

Name: 

Derek Dewan

 

 

Title:

Chief Executive Officer and Chairman of the Board

 

   

Executive:

  By: /s/ Andrew J. Norstrud  Name:

Andrew J. Norstrud



 

 

2

--------------------------------------------------------------------------------

